Citation Nr: 1507059	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  12-34 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disability.  

2.  Entitlement to service connection for a psychiatric disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from February 1996 to September 1996. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, that reopened the claim for service connection and denied it on the merits.  

In July 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  An August 2009 rating decision denied service connection for depression.  The Veteran did not appeal that decision, and that decision is final.
 
2.  The evidence received subsequent to the most recent final denial of service connection for a psychiatric disability is new and material because it raises a reasonable possibility of substantiating the claim.

3.  Resolving all reasonable doubt in favor of the Veteran, the evidence supports a finding that the Veteran has a psychiatric disability that is due to service-connected disabilities.  




CONCLUSIONS OF LAW

1.  The August 2009 rating decision denying service connection for depression is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014). 

2.  Since the August 2009 rating decision, new and material evidence has been received to reopen a claim for service connection for a psychiatric disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).
 
3.  The criteria for service connection for a psychiatric disability, secondary to service-connected disabilities, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

An August 2009 rating decision denied service connection for depression on the basis of no evidence of treatment for a mental health condition in service and no evidence that the Veteran's clinically diagnosed depression was related to a service-connected left shoulder disability or was related to service.  

The evidence of record at that time of the August 2009 rating decision included the Veteran's service medical records, VA treatment records, and private treatment records, to include a December 2008 VA psychiatry record noting that the Veteran's anxiety attacks were not related to pain.  

The Veteran was notified of the denial in August 2009.  However, no appeal was received from the Veteran and he did not submit additional evidence relating to any psychiatric disability within one year following that denial.  Therefore, the August 2009 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).

New evidence is evidence not previously submitted to agency decision makers. Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence added to record since the final August 2009 rating decision includes a December 2010 VA examination, VA medical records, and a July 2014 hearing transcript.  The new evidence, specifically VA medical records, shows that the Veteran has been diagnosed with mood disorder secondary to general medical condition.  The Veteran has testified that he has a psychiatric disability due to or aggravated by pain resulting from service connected disabilities.  The Board finds that the new evidence added to the claims file is new as it was not before the adjudicators at the time of August 2009 rating decision.  Furthermore, that new evidence is material because it relates to unproven elements of the claim previously denied in the August 2009 decision.  Specifically, that newly submitted evidence suggests that the Veteran's current psychiatric problems may be etiologically related to his service-connected disabilities.  38 C.F.R. § 3.310 (2014)

Accordingly, the Board finds that the low threshold for reopening the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the new evidence is material and the Veteran's claim is reopened.  

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014). 

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995). 

A July 2009 VA physician note shows that the Veteran had chronic pain issues.  

A November 2009 VA physician note shows that the Veteran continued to have left wrist pain since he injured his left shoulder.  It was a constant pain, described as an ache with sharp pain with some movements, and worse with any use.  It was noted that the Veteran had continued left wrist pain, low back pain, and bilateral shoulder pain.  

A May 2010 VA social work note shows that the Veteran reported he was in good health except for pain, weight gain, and a fatty liver.  He slept poorly.  He reported that he began having anxiety attacks about a year ago.  The assessment was that the Veteran's life was controlled by chronic pain leading to obesity, depression, and anxiety.  

A July 2010 VA social work record notes that the Veteran reported he continued to have anxiety which he felt was related to his pain.  It was noted that the social worker and the Veteran discussed how the stress of chronic pain can impact the ability to handle other stressors in his life.  

A September 2010 VA psychiatry record shows that the Veteran was in pain and his biggest concern was that his pain was causing him to do things that affected his child.  Pain assessment noted that it was most days and that he had an increase in his pain medication for his wrist, shoulder, and back.  The diagnosis was mood disorder due to a general medical condition with mix of anxiety and depression.  It was specifically noted that the general medical condition was chronic pain.  The Veteran stated that his main concern was to get rid of the pain and then he would be able to exercise and get his anxiety down.  If he had to rate which areas bothered him the most with pain, he rated them in order from his left shoulder, back, left elbow, and left wrist.  

A December 2010 VA mental disorders examination report shows that the examiner asked the Veteran how his mental health was impacted by his service-connected disabilities, and the Veteran stated that "dealing with chronic pain" was an issue.  The examiner diagnosed mild major depressive disorder and also noted pain in the shoulder, elbow, and wrist.  The Veteran reported that he was in pain often and had little energy or motivation saying he had little interest and felt blah.  The examiner believed a significant part of what started the Veteran's depressive decompensation was when he was hurt in basic training and was injured, and his compensation status changed.  At some point, the Veteran received a letter stating that he had to pay back money he received because he was not fully active.  He could not afford to pay back the money and became very depressed.  The examiner concluded that in that respect, there was some cause to believe that service was partly involved in the downward spiral to depression but not for the claim, but more for getting the letter about paying money back late, rather than the shoulder injury, in the evaluator's opinion.  

A December 2010 VA psychiatry note shows that the Veteran was unable to do the things he used to with his physical limitations.  His pain was rated a 5 on most days, other days a 7 to 8, on a scale of 1 to 10.  The assessment was mood disorder due to a general medical condition.  It was noted that the Veteran continued to focus on his limitations and restrictions due to pain.  He persisted with the belief that if he could decrease the level of pain, his symptoms of depression would also decrease. 

During the July 2014 Board hearing, the Veteran testified that at the time of the December 2010 VA examination his pain was progressively getting worse.  He stated that due to his pain, he is restricted from doing anything requiring lifting or reaching over his head.  He has had to reduce most of the things he used to do, to include recreational activities and home improvements.  The Veteran asserted that the December 2010 VA examiner focused on the period of time from 1996 to 1998 and not how his pain changed in 2008, in that it got progressively worse and contributed to the depression and anxiety attacks he has now.  He testified that his doctors have related his mental problems to his chronic pain.  He asserted that in a recent examination, a VA psychiatrist told him that if he didn't have chronic pain issues, that he most likely would not have any depression or anxiety.  

Considering all the evidence of record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for a psychiatric disability is warranted.  The Board finds that the evidence shows a diagnosis of and treatment for a mood disorder related to pain from the Veteran's service-connected disabilities.  The Veteran is service-connected for left shoulder tendonitis, surgical scar of the left shoulder, degenerative changes of the left elbow, right shoulder sprain, and left wrist sprain.  While the December 2010 VA examiner provided an unfavorable opinion, the examiner did not address the Veteran's contention that chronic pain due to service-connected disabilities either caused or aggravated his diagnosed psychiatric disabilities.  Thus, the Board finds that opinion is incomplete and offers little probative value.  Conversely, the Board finds that the Veteran's treating health care providers have consistently indicated that the Veteran's chronic pain from service-connected shoulder and wrist disabilities is the proximate cause of a psychiatric disability.  A May 2010 VA record shows an assessment that the Veteran's life was controlled by chronic pain leading to obesity, depression, and anxiety.  A September 2010 VA psychiatry record shows that the Veteran was diagnosed with mood disorder due to a general medical condition, with a mix of anxiety and depression.  It was specifically noted that the general medical condition was chronic pain.  That evidence supports the Veteran's contention that his health care providers have related his mental health problems to his chronic pain resulting from his service-connected disabilities.  While the medical providers have also mentioned nonservice-connected back disability, the other disabilities involved in causing pain and the general medical condition are the service-connected disabilities.  Therefore, the Board finds that the service-connected disabilities are shown by the evidence of record to at least as likely as not be contributory and causative to the development of a psychiatric disability.

Consequently, the Board finds that the evidence is at least in equipoise as to whether the Veteran's psychiatric disability is proximately due chronic pain as a result of service-connected disabilities.  Resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for a psychiatric disability is warranted.  Therefore, service connection for a psychiatric disability is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 3.310 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disability, secondary to service-connected disabilities, is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


